 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizations,to join or assist International Union,Allied IndustrialWorkersof America,AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities,except to the extent that suchright may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment,as authorized in Section 8 (a) (3) of the Act.REALIST, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate with the Board'sRegional Office,316 Federal Build-ing, 110 South Fourth Street,Minneapolis,Minnesota,55401,Telephone No. 339-0112,Extension 2601,if they have any question concerning this notice or compliancewith its provisions.Associated Grocers, IncorporatedandPaul D.Jackson.CaseNo. 19-RC-3177.May 13, 1963DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficerof the National Labor Relations Board.The hearing officer'srulingsmade at the hearings are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The Petitioner claims to represent employees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the' Employer within the meaning of Section9(c) (1) and Section 2(6) and (7), of the Act, for the followingreasons:The Petitioner seeks to representsevenbakery truckdrivers of theEmployer who are not presently being represented by the Intervenor.'The Employer contends that these employees are, or should be, mem-bers of the Intervenor and are already covered underan existingcollective-bargaining agreement.The Employer is a cooperative engaged in the distribution of foodproducts to its members, who are independent supermarket operators.It has a warehouse in Seattle from which most of the products itsuppliesto its members are distributed, by approximately 120 driversin 35-foot tractor-trailers.All of Associated's tractor-trailers areof an identicaltype except that the trailers used to haul baked goodshave heating units to keep the baked goods fresh.The duties of all3General Teamsters Local Union No. 174,affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,intervened on the basis ofits contract with a multiemployer association of which the Employer is a member.142 NLRB No. 64. ASSOCIATED GROCERS, INCORPORATED577of the drivers are the same, the bakery drivers hauling bakery goodsand drug products (which make up between 10 and 40 percent oftheir loads), whereas the other drivers carry general loads.Alldrivers have the same supervision and working conditions.Reliefbakery drivers are drawn from Associated's other drivers and inter-change occurs, although not on a regular basis.Associated's drivers are represented by the Intervenor under acollective-bargaining agreement with Food Industry, Inc., a multi-employer association which represents eight grocery distributors,including Associated.This collective-bargaining agreement, whichis effective from April 1, 1962, until April 1, 1965, provides in sec-tion I, 1, that Intervenor is "the sole and exclusive bargaining agencyfor all employees of the Employer whose job classification is setforth in this Agreement." Section VIII, 1, lists as one of the jobclassifications "SixWheelers (Double Axle), Semi-Trucks andTrucks and Trailers."The seven bakery truck drivers whom Petitioner seeks to representare apparently covered by the terms of Intervenor's collective-bargaining agreement; however, they do not receive the rate listedfor their job classification. Instead, they receive a slightly higher ratewhich is the same as that received by bakery drivers represented by abakery drivers local of the Teamsters (Local 227). The bakery driversinvolved in this proceeding were originally members of Intervenor.Subsequently, Intervenor gave them transfer cards directing themto transfer their membership to Local 227 of the Teamsters, the bakerydrivers local, because the Teamsters Joint Council had so directedIntervenor.The seven bakery drivers have refused to shift theirmembership to Local 227 and have been unrepresented since the be-ginning of 1961, except in regard to their interest in health and wel-fare pension funds. Intervenor is permitted by its International torepresent bakery drivers if they carry "mixed loads."Pursuant tothis interpretation, Intervenor represents the bakery drivers of Safe-way Stores, Inc., under the multiemployer bargaining agreement;however, the secretary-treasurer of Intervenor testified that he did notconsider the carrying of 10 to 40 percent nonbakery products on 90percent of the runs to be "mixed loads."As set forth above, the evidence presented at the hearing in thismatter indicates that the Intervenor had formerly represented theseven drivers, and it represents drivers of another company, which isalso a member of the multiemployer bargaining unit, who performthe same type of work as these seven drivers.Apparently the onlyreason for its present failure to represent these seven employees of theEmployer is the directive of the Joint Council of the Internationalthat Intervenor should accede to the desire of its sister local whichwishes to represent the seven drivers.The Board has held that a 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion's jurisdictional limitations in no way restrict the Board indetermining the appropriateness of a proposed bargaining unit 2Asall the Employer's drivers operate the same type of tractor-trailers,have essentially the same duties and skills, are under the same super-vision, and may interchange, we find that a unit which would includeonly a portion of these drivers is not appropriate.We further findthat the drivers in dispute are part of the unit for which the Inter-venor is bargaining representative.We therefore shall dismiss thepetition.The record indicates that all the facts submitted to the Board inthis proceeding were not presented to the Joint Council before itdirected the transfer of the membership of the seven bakery truckdrivers.We do not know whether if it had been aware of these facts, itwould have made the determination it did. In any event, we find thatas the seven drivers in dispute are part of the bargaining unit oftruckdrivers for which the Intervenor is statutory representative, theIntervenor is under a duty fairly to represent them.The WallaceCorporation v. N.L.R.B.,323 U.S. 248, 255;Peerless Tool and Engi-neering Co.,111 NLRB 853, 857-858, enfd.sub nom. N.L.R.B. v. Dieand Tool Makers Lodge No. 113, International Association of Ma-chinists,AFL, et al.,231 F. 2d 298, 302 (C.A. 7), cert. denied 352U.S. 833.[The Board dismissed the petition.]2Maybee Stone Company,129 NLRB 487.Progressive Supermarkets,Inc.andRetail Clerks InternationalAssociation,Local 1573,AFL-CIO,Petitioner.Case No. 19-RC-3179.May 13, 1963DECISION AND CLARIFICATION OF UNITOn January 11, 1963, following an election pursuant to stipulationfor certification upon consent election in the unit agreed to by theparties, the Regional Director certified the Petitioner as the collective-bargaining representative of Employer's retail store employees, withcertain exclusions.) The Employer's four assistant managers cast chal-lenged ballots in the election held on January 3, 1963, but their em-ployment status was not investigated at that time since the challengedballots were not sufficient in number to affect the results of the election.1The stipulation describes the unit as all retail store employees,box boys, stockroomand produce employees,checkers,and delicatessen and regular part-time employees atEmployer'sretail stores located in Billings,Montana, excluding meat department em-ployees, supervisors,and guards as defined in the Act.142 NLRB No. 65.